DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The title mis-spells the word “POLARIZATION”. 
Paragraph 0033, last sentence, recites, “As described below in more detail, receiver circuit 101 may employ any suitable combination of combiner and phase shifter circuits configured to combine amplified signal 11 and amplified signal 112 to generate output signal 114.” The “amplified signal 11” is not labeled in any drawing, perhaps the applicant meant to recite, “amplified signal 111”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,7,8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOTOI (US 20210344124 A1).
Regarding claim 1, MOTOI discloses 
An apparatus (FIG. 3 depicts a “Communication Device”, element 1), comprising: 
an antenna unit (FIG. 3 depicts antenna elements 131 and 132) including a first port (FIG. 1 depicts antenna element 131 coupled to a first terminal (or a Σ port); see paragraph 0036) and a second port (FIG. 1 depicts antenna element 132 coupled to a second terminal (or a Δ port); see paragraph 0036), wherein the antenna unit is configured to: 
receive information encoded in polarized electromagnetic waves (Paragraph 0030, “As shown in FIG. 2, the excitation opening 110a and the excitation opening 110b are aligned in a T-shape manner. Due to the T-shape alignment, it is possible for the excitation openings 110a, 110b to independently handle two frequency signals which may occur in two electromagnetic-field modes orthogonal to each other.”; therefore, the receiving information is encoded in polarized waves when it states that the two signals occur in two electro-magnetic field modes orthogonal to each other); and 
generate, using the polarized electromagnetic waves, a first received signal on the first port and a second received signal on the second port (Paragraph 0032, “According to the second exemplary embodiment described above, the 180-degree hybrid circuit 110 includes a magic-T circuit having a bandpass-filtering function, in which one excitation opening between two excitation openings 110a, 110b is allocated to the Σ signal while the other excitation opening is allocated to the Δ signal. This makes it possible for the magic-T circuit to independently handle the Σ signal and the Δ signal. That is, it is possible to handle polarization 1 and polarization 2 as two polarized waves. For this reason, it is possible to independently handle the frequency of the Σ signal and the frequency of the Δ signal. By changing the shape of the excitation opening 110a and the shape of the excitation opening 110b, it is possible to independently change the frequency of the Σ signal and the frequency of the Δ signal.”);
a receiver circuit (FIG. 3 element 101 depicts receiver circuit with two circuit paths) including a first circuit path (FIG. 3 depicts the first circuit path as the Σ signal path from the Σ port) and a second circuit path (FIG. 3 depicts the second circuit path as the Δ signal path from the Δ port); 
wherein the first circuit path is configured to generate a first amplified signal using the first received signal and a first phase shift (FIG. 3 depicts the first circuit path to include a first amplifier, element 151 and a first phase shifter, element 121, which generates a first amplified signal using the Σ signal coming from the Σ port ); 
(FIG. 3 depicts the second circuit path to include a second amplifier, element 152 and a second phase shifter, element 122, which generates a second amplified signal using the Δ signal coming from the Δ port); and 
wherein the receiver circuit (FIG. 3 element 101 depicts receiver circuit with two circuit paths)  is further configured to combine the first amplified signal and the second amplified signal to generate an output signal (FIG. 3 depicts a coupler, element 161, which combines the first amplified signal and the second amplified signal to generate an output signal).  

Regarding claim 2, MOTOI further discloses 
The apparatus of claim 1, wherein the first circuit path is configured to generate the first amplified signal using the first received signal, the first phase shift, and configuration data (FIG. 3 depicts the first circuit path which is the Σ signal path which generates a first amplified signal using the Σ signal (first received signal) going through phase shifter 121 and using configuration data as disclosed in paragraph 0069, “The phase comparator 171 receives the calibration signal from the first directional coupler 161 and the calibration signal from the second directional coupler 162. The phase comparator 171 compares two calibration signals in phase so as to produce a comparison result. Even when the comparison result of the phase comparator 171 is not a desired result, the present embodiment may produce a desired result by changing a setting of pathways transmitting calibration signals. To obtain a desired comparison result, for example, the present embodiment is designed to change phase adjustments of the first phase shifter 121, the second phase shifter 122, the third phase shifter 123, and the fourth phase shifter 124.”; therefore, the phase values are stored in the processor and used as “configuration data” for the comparison and phase adjustments); wherein the second circuit path is configured to generate the second amplified signal using the second received signal, the second phase shift, and the configuration data (FIG. 3 depicts the second circuit path which is the Δ signal path which generates a second amplified signal using the Δ signal (second received signal) going through phase shifter 122 and using configuration data as disclosed in paragraph 0069, “The phase comparator 171 receives the calibration signal from the first directional coupler 161 and the calibration signal from the second directional coupler 162. The phase comparator 171 compares two calibration signals in phase so as to produce a comparison result. Even when the comparison result of the phase comparator 171 is not a desired result, the present embodiment may produce a desired result by changing a setting of pathways transmitting calibration signals. To obtain a desired comparison result, for example, the present embodiment is designed to change phase adjustments of the first phase shifter 121, the second phase shifter 122, the third phase shifter 123, and the fourth phase shifter 124.”; therefore, the phase values are stored in the processor and used as “configuration data” for the comparison and phase adjustments).  

Regarding claim 3, MOTOI further discloses
The apparatus of claim 1, wherein the first circuit path includes: 
a first amplifier circuit configured to amplify the first received signal to generate a first buffered signal (FIG. 3 depicts a first amplifier 151, used to amplify the first received signal (Σ signal) to generate a first buffered signal); 
(Paragraph 0028, “For this reason, it is possible to selectively output a Σ signal or a Δ signal by means of the 180-degree hybrid circuit 110 configured to transmit signals having a frequency corresponding to at least one of the Σ signal and the Δ signal which are each generated from a signal passing through the first phase shifter 121 and a signal passing through the second phase shifter 122.”) the first buffered signal to generate a first phase-shifted signal (FIG. 3 depicts this “first buffered signal” going to a phase shifter, element 121, to generate a first phase-shifted signal); 
a second amplifier circuit configured to generate a second buffered signal using the first phase-shifted signal (FIG. 3 depicts a second amplifier 152, used to amplify the second received signal (Δ signal) to generate a second buffered signal); and 
a second phase shifter circuit configured to phase shift the second buffered signal to generate the first amplified signal (FIG. 3 depicts this “second buffered signal” going to a phase shifter, element 122, to generate a second phase-shifted signal).  

Regarding claim 7, MOTOI discloses 
A method, comprising: 
receiving, by a transceiver circuit (Paragraph 0022, “The first antenna element 131 is connected to a first terminal used to receive or transmit a sigma (Σ) signal serving as a sum signal from the 180-degree hybrid circuit 110.”; therefore, element 100, depicted in FIG. 1 is a transceiver circuit), a signal encoded in a polarized electromagnetic wave (Paragraph 0030, “As shown in FIG. 2, the excitation opening 110a and the excitation opening 110b are aligned in a T-shape manner. Due to the T-shape alignment, it is possible for the excitation openings 110a, 110b to independently handle two frequency signals which may occur in two electromagnetic-field modes orthogonal to each other.”; therefore, the receiving information is encoded in polarized waves when it states that the two signals occur in two electro-magnetic field modes orthogonal to each other);
determining, using a plurality of configuration settings (FIG. 3 depicts switches 181 and 182 which can be configured, therefore, a plurality of configuration settings is disclosed for the transceiver) for the transceiver circuit, a plurality of performance characteristics (Paragraph 0069, “The phase comparator 171 receives the calibration signal from the first directional coupler 161 and the calibration signal from the second directional coupler 162. The phase comparator 171 compares two calibration signals in phase so as to produce a comparison result. Even when the comparison result of the phase comparator 171 is not a desired result, the present embodiment may produce a desired result by changing a setting of pathways transmitting calibration signals. To obtain a desired comparison result, for example, the present embodiment is designed to change phase adjustments of the first phase shifter 121, the second phase shifter 122, the third phase shifter 123, and the fourth phase shifter 124.”; therefore, a plurality of performance characteristics are determined); 
comparing particular ones of the plurality of performance characteristics to other ones of the plurality of performance characteristics to generate comparison results (Paragraph 0069, “The phase comparator 171 receives the calibration signal from the first directional coupler 161 and the calibration signal from the second directional coupler 162. The phase comparator 171 compares two calibration signals in phase so as to produce a comparison result. Even when the comparison result of the phase comparator 171 is not a desired result, the present embodiment may produce a desired result by changing a setting of pathways transmitting calibration signals. To obtain a desired comparison result, for example, the present embodiment is designed to change phase adjustments of the first phase shifter 121, the second phase shifter 122, the third phase shifter 123, and the fourth phase shifter 124.”; therefore, a plurality of performance characteristics are compared when adjusting the phases of the various phase shifters); 
selecting a particular one of the plurality of configuration settings using the comparison results (Paragraph 0069, “The phase comparator 171 receives the calibration signal from the first directional coupler 161 and the calibration signal from the second directional coupler 162. The phase comparator 171 compares two calibration signals in phase so as to produce a comparison result. Even when the comparison result of the phase comparator 171 is not a desired result, the present embodiment may produce a desired result by changing a setting of pathways transmitting calibration signals. To obtain a desired comparison result, for example, the present embodiment is designed to change phase adjustments of the first phase shifter 121, the second phase shifter 122, the third phase shifter 123, and the fourth phase shifter 124.”; therefore, the setting of the pathways are configured [i.e. configuration settings] via the switches to produce desired performance characteristics); and 
configuring the transceiver circuit using the particular one of the configuration settings (Paragraph 0070, “As described above, the communication device 1 according to the third exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the attenuator 141 provided therebetween. Due to the provision of the first pathway switch device 101 and the second pathway switch device 102, it is possible to reduce the size of the communication device 1 to be smaller than the foregoing configuration requiring a bandpass filter for each polarization. In addition, it is possible to independently set the frequency of a sum signal (or a Σ signal) and the frequency of a difference signal (or a Δ signal), and therefore it is possible to receive or transmit signals according to a setting of frequencies. Moreover, due to the provision of the attenuator 141 connected between the first pathway switch device 101 and the second pathway switch device 102, it is possible to grasp how a setting of signal propagation pathways will be changed in the communication device 1, and therefore it is possible to obtain desired signals by changing a setting of signal propagation pathways.”).  

Regarding claim 8, MOTOI further discloses
The method of claim 7, further comprising adjusting gain values for at least one variable gain amplifier included in the transceiver circuit (Paragraph 0052, “Upon receiving the phase-shifted transmission signal from the first phase shifter 121, the first bidirectional amplifier 151 amplifies its amplitude by a predetermined gain. Upon receiving the phase-shifted transmission signal from the second phase shifter 122, the second bidirectional amplifier 152 amplifies its amplitude by a predetermined gain.”).  

Regarding claim 10, MOTOI further discloses
The method of claim 7, wherein determining the plurality of performance characteristics includes determining interference rejection of the transceiver circuit using a given one of the (Paragraph 0028, “As described above, the communication device 1 according to the first exemplary embodiment of the present invention includes the pathway switch device 100, and therefore it is possible to transmit signals having a frequency corresponding to at least one of a sum signal (or a Σ signal) and a difference signal (or a Δ signal) which are each generated from a signal passing through the first phase shifter 121 and a signal passing through the second phase shifter 122 due to the bandpass-filtering function of the 180-degree hybrid circuit 110. For this reason, it is possible to selectively output a Σ signal or a Δ signal by means of the 180-degree hybrid circuit 110 configured to transmit signals having a frequency corresponding to at least one of the Σ signal and the Δ signal which are each generated from a signal passing through the first phase shifter 121 and a signal passing through the second phase shifter 122. At this time, the bandpass-filtering function of the 180-degree hybrid circuit 110 can be achieved by a bandpass filter having a single configuration shared by the Σ signal and the Δ signal. Accordingly, it is unnecessary for the communication devices according to the exemplary embodiments of the present invention to prepare bandpass filters for the Σ signal and the Δ signal respectively (in other words, it is possible to reduce the number of filters installed in communication devices), and the therefore it is possible to reduce the size of communication devices. In addition, the communication device 1 equipped with the first antenna element 131 applicable to the Σ signal and the second antenna element 132 applicable to the Δ signal does not need any switches configured to switch over the Σ signal and the Δ signal, and therefore it is possible to reduce signal loss.”; therefore, band-pass filtering as employed is used to reject interference and reduce signal noise based on the configuration of the switches as the “plurality of configuration settings”).  
Regarding claim 11, MOTOI further discloses
The method of claim 7, wherein configuring the transceiver circuit using the particular one of the plurality of configuration settings includes setting at least one switch of a plurality of switches included in the transceiver circuit to an open position (FIG. 3 depicts switches 181 and 182 which can be configured to set the plurality configuration settings and Paragraph 0070, “As described above, the communication device 1 according to the third exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the attenuator 141 provided therebetween. Due to the provision of the first pathway switch device 101 and the second pathway switch device 102, it is possible to reduce the size of the communication device 1 to be smaller than the foregoing configuration requiring a bandpass filter for each polarization. In addition, it is possible to independently set the frequency of a sum signal (or a Σ signal) and the frequency of a difference signal (or a Δ signal), and therefore it is possible to receive or transmit signals according to a setting of frequencies. Moreover, due to the provision of the attenuator 141 connected between the first pathway switch device 101 and the second pathway switch device 102, it is possible to grasp how a setting of signal propagation pathways will be changed in the communication device 1, and therefore it is possible to obtain desired signals by changing a setting of signal propagation pathways.”).  

Regarding claim 12, MOTOI further discloses
The method of claim 7, wherein determining, using the plurality of configuration settings for the transceiver circuit, the plurality of performance characteristics includes (Paragraph 0070, “As described above, the communication device 1 according to the third exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the attenuator 141 provided therebetween. Due to the provision of the first pathway switch device 101 and the second pathway switch device 102, it is possible to reduce the size of the communication device 1 to be smaller than the foregoing configuration requiring a bandpass filter for each polarization. In addition, it is possible to independently set the frequency of a sum signal (or a Σ signal) and the frequency of a difference signal (or a Δ signal), and therefore it is possible to receive or transmit signals according to a setting of frequencies. Moreover, due to the provision of the attenuator 141 connected between the first pathway switch device 101 and the second pathway switch device 102, it is possible to grasp how a setting of signal propagation pathways will be changed in the communication device 1, and therefore it is possible to obtain desired signals by changing a setting of signal propagation pathways.”), wherein the circuit path is coupled to an antenna with a horizontal orientation (Paragraph 0030, “As shown in FIG. 2, the excitation opening 110a and the excitation opening 110b are aligned in a T-shape manner. Due to the T-shape alignment, it is possible for the excitation openings 110a, 110b to independently handle two frequency signals which may occur in two electromagnetic-field modes orthogonal to each other.”; therefore, the receiving information is encoded in polarized waves orthogonal to each other (i.e. one antenna in horizontal orientation and one in vertical orientation). 


Regarding claim 13, MOTOI further discloses
The method of claim 7, wherein determining, using the plurality of configuration settings for the transceiver circuit, the plurality of performance characteristics includes deactivating a circuit path in the transceiver circuit in response to using a given one of the plurality of configuration settings(Paragraph 0070, “As described above, the communication device 1 according to the third exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the attenuator 141 provided therebetween. Due to the provision of the first pathway switch device 101 and the second pathway switch device 102, it is possible to reduce the size of the communication device 1 to be smaller than the foregoing configuration requiring a bandpass filter for each polarization. In addition, it is possible to independently set the frequency of a sum signal (or a Σ signal) and the frequency of a difference signal (or a Δ signal), and therefore it is possible to receive or transmit signals according to a setting of frequencies. Moreover, due to the provision of the attenuator 141 connected between the first pathway switch device 101 and the second pathway switch device 102, it is possible to grasp how a setting of signal propagation pathways will be changed in the communication device 1, and therefore it is possible to obtain desired signals by changing a setting of signal propagation pathways.”), wherein the circuit path is coupled to an antenna with a vertical orientation (Paragraph 0030, “As shown in FIG. 2, the excitation opening 110a and the excitation opening 110b are aligned in a T-shape manner. Due to the T-shape alignment, it is possible for the excitation openings 110a, 110b to independently handle two frequency signals which may occur in two electromagnetic-field modes orthogonal to each other.”; therefore, the receiving information is encoded in polarized waves orthogonal to each other (i.e. one antenna in horizontal orientation and one in vertical orientation).  

Regarding claim 14, MOTOI discloses 
An apparatus (FIG. 3 depicts a “Communication Device”, element 1), comprising: 
an antenna panel including a plurality of antenna units (FIG. 3 depicts a plurality of antenna elements 131, 132, 133 and 134 [tantamount to antenna panel]) configured to receive a signal encoded in polarized electromagnetic waves (Paragraph 0070, “As described above, the communication device 1 according to the third exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the attenuator 141 provided therebetween. Due to the provision of the first pathway switch device 101 and the second pathway switch device 102, it is possible to reduce the size of the communication device 1 to be smaller than the foregoing configuration requiring a bandpass filter for each polarization.” and Paragraph 0081, “As described above, the communication device 1 of the fourth exemplary embodiment of the present invention includes the first pathway switch device 101, the second pathway switch device 102, and the third pathway switch device 103, and therefore it is possible to reduce the size of the communication device compared to the foregoing configuration including a bandpass filter for each polarization.”; therefore, each antenna unit receives a signal encoded in polarized electromagnetic waves); 
(FIG. 3 depicts circuits 101 and 102 which are a plurality of transceiver circuits [each circuit can transmit and receive as disclosed in paragraph 0022] coupled to a plurality of antenna units, 131, 132, 133 and 134), wherein a particular transceiver circuit of the plurality of transceiver circuits is configured to: 
receive a plurality of antenna signals from a particular antenna unit of the plurality of antenna units (FIG. 3 depicts a plurality of antenna signals (received signals corresponding to the Σ and Δ ports in elements 110 and 111) that are received via the plurality of antenna units, elements 131-134, respectively); 
generate a plurality of amplified signals using the plurality of antenna signals (FIG. 3 depicts amplifiers 151-154 which are used to generate amplified signals using the plurality of antenna signals coming from 110 and 111), wherein a phase difference between the plurality of amplified signals is based on a type of polarization of the polarized electromagnetic waves (Paragraph 0048, “The phase comparator 171 is configured to compare two input signals in phase. For example, the phase comparator 171 compares the phase of the branched signal from the first directional coupler 161 with the phase of the branched signal from the second directional coupler 162.”; as mentioned the polarization of each antenna is determined and therefore the phase different between the amplified signals is dependent on the polarization or each antenna unit); and 
combine the plurality of amplified signals to generate a corresponding one of a plurality of output signals (FIG. 3 depicts that the amplified signals coming from phase shifters 121 and 122, respectively are combined using the coupler 161 to generate an output signal (which is one of the plurality of output signals as another output signal is generated from the coupler 162)); and 
a plurality of combiner circuits (FIG. 3 depicts two couplers, elements 161 and 162) configured to generate a received signal using corresponding output signals of the plurality of transceiver circuits (Paragraph 0063, “The signal processor 190 receives a composite signal combining the phase-adjusted reception signal from the third phase shifter 123 and the phase-adjusted reception signal from the fourth phase shifter 124 through the second directional coupler 162. Subsequently, the signal processor 190 carries out a demodulation process with two composite signals received through the first directional coupler 161 and the second directional coupler 162.”).  

Regarding claim 15, MOTOI further discloses
The apparatus of claim 14, wherein a particular one of the plurality of antenna units includes: 
a first antenna with a first orientation, wherein the first antenna is configured to generate a first antenna signal (Paragraph 0032, “According to the second exemplary embodiment described above, the 180-degree hybrid circuit 110 includes a magic-T circuit having a bandpass-filtering function, in which one excitation opening between two excitation openings 110a, 110b is allocated to the Σ signal while the other excitation opening is allocated to the Δ signal. This makes it possible for the magic-T circuit to independently handle the Σ signal and the Δ signal. That is, it is possible to handle polarization 1 and polarization 2 as two polarized waves.”; therefore, the first antenna element 131 coupled to the Σ port handles the signal with a polarization 1, See Fig. 2 ); and 
a second antenna with a second orientation different than the first orientation, wherein the second antenna is configured to generate a second antenna signal (Paragraph 0032, “According to the second exemplary embodiment described above, the 180-degree hybrid circuit 110 includes a magic-T circuit having a bandpass-filtering function, in which one excitation opening between two excitation openings 110a, 110b is allocated to the Σ signal while the other excitation opening is allocated to the Δ signal. This makes it possible for the magic-T circuit to independently handle the Σ signal and the Δ signal. That is, it is possible to handle polarization 1 and polarization 2 as two polarized waves.”; therefore, the second antenna  element 132 coupled to the Δ port handles the signal with a polarization 2, See Fig. 2).  

Regarding claim 16, MOTOI further discloses   
The apparatus of claim 15, further comprising: 
a plurality of splitter circuits configured to generate a plurality of split signals using a transmit signal (Paragraph 0058, “Next, the reception process of the communication device 1 will be described below. The reception process of the communication device 1 is inverse to the aforementioned transmission process. The first antenna element 131 and the third antenna element 133 are configured to receive radio waves propagating in the air. In the first pathway switch device 101, the 180-degree hybrid circuit 110 receives the reception signal of the first antenna element 131 at the first terminal (or the Σ port). According to the reception process inverse to the transmission process, the 180-degree hybrid circuit 110 sends its reception signal to the first bidirectional amplifier 151 and the second bidirectional amplifier 152.” and Paragraph 0061, “The second pathway switch device 102 carries out a similar process as the first pathway switch device 101. In the second pathway switch device 102, the 180-degree hybrid circuit 111 receives the reception signal of the third antenna element 133 at the first terminal (or the Σ port). The 180-degree hybrid circuit 111 carries out a reception process inverse to the foregoing transmission process, thus sending the reception signal to the third bidirectional amplifier 153 and the fourth bidirectional amplifier 154.”; as can be seen by FIG. 3, a plurality of “splitter circuits” would be used to split the transmit signal in reception mode to deliver the split signals to the power amplifiers, elements 151, 152, 153 and 154.); and 
a plurality of power amplifier circuits coupled to the plurality of antenna units (FIG. 3 depicts the power amplifiers, elements 151, 152, 153 and 154 which are bidirectional amplifiers coupled to the plurality of antenna units, elements 131-134), wherein a particular power amplifier circuit is configured to: 
generate a plurality of drive signals using a particular one of the plurality of split signals, wherein a phase difference between the plurality of drive signals (Paragraph 0066, “The first bidirectional amplifier 151 amplifies the amplitude of the phase-shifted calibration signal from the first phase shifter 121 by a predetermined gain. In addition, the second bidirectional amplifier 152 amplifies the amplitude of the phase-shifted calibration signal from the second phase shifter 122 by a predetermined gain. The first bidirectional amplifier 151 sends its amplitude-amplified calibration signal to the third terminal of the 180-degree hybrid circuit 110 while the second bidirectional amplifier 152 sends its amplitude-amplified calibration signal to the fourth terminal of the 180-degree hybrid circuit 110.”) is based on a polarization selected for the transmit signal (Paragraph 0032, “According to the second exemplary embodiment described above, the 180-degree hybrid circuit 110 includes a magic-T circuit having a bandpass-filtering function, in which one excitation opening between two excitation openings 110a, 110b is allocated to the Σ signal while the other excitation opening is allocated to the Δ signal. This makes it possible for the magic-T circuit to independently handle the Σ signal and the Δ signal. That is, it is possible to handle polarization 1 and polarization 2 as two polarized waves.”); and 
drive ports of a corresponding antenna unit of the plurality of antenna units using the plurality of drive signals (FIG. 3 depicts the Σ ports and the Δ ports and Paragraph 0061, “The second pathway switch device 102 carries out a similar process as the first pathway switch device 101. In the second pathway switch device 102, the 180-degree hybrid circuit 111 receives the reception signal of the third antenna element 133 at the first terminal (or the Σ port). The 180-degree hybrid circuit 111 carries out a reception process inverse to the foregoing transmission process, thus sending the reception signal to the third bidirectional amplifier 153 and the fourth bidirectional amplifier 154.” and Paragraph 0068, “In the second pathway switch device 102, the 180-degree hybrid circuit 111 receives the calibration signal (or the Δ signal) from the first pathway switch device 101 at the second terminal (or the Δ port) so as to carry out a similar process as the foregoing process in the reception mode, thus sending the calibration signal to the third bidirectional amplifier 153 and the fourth bidirectional amplifier 154.”).  

Regarding claim 17, MOTOI further discloses 
The apparatus of claim 16, wherein the particular transceiver circuit is further configured to: 
amplify the first antenna signal to generate a first buffered signal (FIG. 3 depicts a first amplifier 151, used to amplify the first antenna signal (Σ signal) to generate a first buffered signal); and 
amplify the second antenna signal to generate a second buffered signal (FIG. 3 depicts a second amplifier 152, used to amplify the second antenna signal (Δ signal) to generate a second buffered signal).  

Regarding claim 18, MOTOI discloses
The apparatus of claim 17. MOTOI further discloses, wherein the particular transceiver circuit is further configured to: 
generate a first phase-shifted signal using the first buffered signal (FIG. 3 depicts this “first buffered signal” going to a phase shifter, element 121, to generate a first phase-shifted signal); and 
generate a second phase-shifted signal using the second buffered signal (FIG. 3 depicts this “second buffered signal” going to a phase shifter, element 122, to generate a second phase-shifted signal).  
Regarding claim 19, MOTOI discloses
The apparatus of claim 18.  MOTOI further discloses, wherein the particular transceiver circuit is further configured to: 
amplify the first phase-shifted signal to generate a particular one of the plurality of amplified signals (Paragraph 0052, “Upon receiving the phase-shifted transmission signal from the first phase shifter 121, the first bidirectional amplifier 151 amplifies its amplitude by a predetermined gain. Upon receiving the phase-shifted transmission signal from the second phase shifter 122, the second bidirectional amplifier 152 amplifies its amplitude by a predetermined gain. The first bidirectional amplifier 151 sends its amplitude-amplified transmission signal to the third terminal of the 180-degree hybrid circuit 110 while the second bidirectional amplifier 152 sends its amplitude-amplified transmission signal to the fourth terminal of the 180-degree hybrid circuit 110.”); and 
amplify the second phase-shifted signal to generate a different one of the plurality of amplified signals (Paragraph 0052, “Upon receiving the phase-shifted transmission signal from the first phase shifter 121, the first bidirectional amplifier 151 amplifies its amplitude by a predetermined gain. Upon receiving the phase-shifted transmission signal from the second phase shifter 122, the second bidirectional amplifier 152 amplifies its amplitude by a predetermined gain. The first bidirectional amplifier 151 sends its amplitude-amplified transmission signal to the third terminal of the 180-degree hybrid circuit 110 while the second bidirectional amplifier 152 sends its amplitude-amplified transmission signal to the fourth terminal of the 180-degree hybrid circuit 110.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOI (US 20210344124 A1) in view of SHIMURA (US 20180131350 A1).

Regarding claim 4, MOTOI discloses 
However, MOTOI fails to disclose, wherein the first phase shifter circuit includes a transformer that includes a primary coil and a secondary coil, wherein the primary coil is coupled between the first buffered signal and a ground supply node, and wherein the first phase shifter circuit is configured to selectively couple the secondary coil between the ground supply node and the first phase-shifted signal. 
SHIMURA discloses, 
wherein the first phase shifter circuit (FIG. 8A and 8B depict phase shifter circuits) includes a transformer that includes a primary coil and a secondary coil (Paragraph 0070, “FIG. 8C is a diagram illustrating the configuration of a phase-switch-equipped variable amplification device 300 (hereinafter referred to as a 0-π AMP 300) according to a comparative example, which may be a component of a phase shifter.”; FIG. 8C depicts a transformer 310 which includes a primary coil L311 and a secondary coil L312.), wherein the primary coil is coupled between the first buffered signal and a ground supply node (FIG. 8C depicts the primary coil L311 coupled between the first buffered signal (signal coming out of amplifier 301) and a ground supply node), and wherein the first phase shifter circuit is configured to selectively couple the secondary coil between the ground supply node and the first phase-shifted signal (FIG. 8C shows the secondary coil is coupled between the ground supply node and the phase shifted signal being outputted).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify MOTOI with SHIMURA to incorporate the features of: wherein the first phase shifter circuit includes a transformer that includes a primary coil and a secondary coil, 

Regarding claim 5, MOTOI discloses
The apparatus of claim 3. However, MOTOI fails to disclose, wherein the second phase shifter circuit includes a first circuit and a second circuit, wherein the second phase shifter circuit is further configured to selectively couple either the first circuit or the second circuit between the second buffered signal and the first amplified signal, wherein the first circuit is configured to phase shift the second buffered signal by 45 degrees, and wherein the second circuit is configured to phase shift, by -45 degrees, the second buffered signal.
SHIMURA discloses, 
wherein the second phase shifter circuit includes a first circuit and a second circuit (FIG. 8A depicts a phase shifter circuit which includes a first circuit (top circuit including elements 111,121 and 122) and a second circuit (bottom circuit including elements 112,123 and 124)), wherein the second phase shifter circuit is further configured to selectively couple either the first circuit or the second circuit between the second buffered signal and the first amplified signal (Paragraph 0070, “Output signals from the amplifiers 301 and 302 are input as differential signals to the primary coil L311. The differential signals are converted into a single-ended signal at the transformer 310 and output from the secondary coil L312. In the 0-π AMP 300, one of the amplifiers 301 and 302 is turned on while the other is turned off. The 0-π AMP 300 according to the comparative example switches the phase of an output signal by switching amplifiers being turned on among the amplifiers 301 and 302.”; therefore, the phase shifter in FIG. 8A can be configured using switches as disclosed in paragraph 0070 to couple the first circuit between second buffered signal and first amplified signal), wherein the (Paragraph 0065, “The output signal Sout_1 from the 0-π AMP 11 and the output signal Sout_2 from the 0-π AMP 12 are subjected to vector synthesis at the synthesizer 13. The resulting synthesized signal is output as the output signal Sout of the phase shifter 1. Since the 0-π AMPs 11 and 12 have functions of switching the phases of the respective output signals Sout_1 and Sout_2 by 180° and changing the amplitudes thereof, the phase of the output signal Sout may be shifted in a range of 0° to 360° while the amplitude thereof is maintained.” and Paragraph 0080, “FIG. 11 is a diagram illustrating the configuration of 0-π AMPs 11B and 12B according to a third embodiment of the disclosed technology. The above-described 0-π AMPs 11 and 12 according to the first embodiment each include the transformer 25 to convert differential signals into a single-ended signal. However, the 0-π AMPs 11B and 12B according to the third embodiment each include a rat race hybrid circuit 27 to convert differential signals into a single-ended signal. The rat race hybrid circuit 27 is a circuit in which three ¼ wavelength transmission lines and one ¾ wavelength transmission line are connected with each other in a ring shape, and is capable of performing in-phase distribution and reversed-phase distribution of an input signal through selection of an input terminal.”; therefore a phase shift of 46 degrees in the first circuit and a phase shift of -45 degrees in the second phase shift can be configured). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify MOTOI with SHIMURA to incorporate the features of: wherein the second 

Regarding claim 6, MOTOI discloses
The apparatus of claim 1. However, MOTOI fails to disclose, further comprising a combiner circuit that includes a transformer, wherein a primary coil included in the transformer is coupled between the first amplified signal and the second amplified signal, and wherein a secondary coil included in the transformer is coupled between an input to an amplifier circuit and a ground supply node.
SHIMURA discloses,
further comprising a combiner circuit (FIG. 8A depicts a combiner circuit combining the first circuit and the second circuit of the phase shifter 100) that includes a transformer (FIG. 8C element 310 is a transformer of the phase shifter), wherein a primary coil included in the transformer is coupled between the first amplified signal and the second amplified signal (FIG. 8C depicts a primary coil (L311) coupled between the first amplified signal (signal coming out of amplifier 301) and a second amplified signal (signal coming out of amplifier 302)), and wherein a secondary coil included in the transformer is coupled between an input to an amplifier circuit and a ground supply node (FIG. 11 depicts the secondary coil (2) coupled between input to the amplifier 20 and a ground).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify MOTOI with SHIMURA to incorporate the features of: further comprising a .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOI (US 20210344124 A1) in view of Yu (US 20190363453 A1). 
Regarding claim 9, MOTOI discloses 
The method of claim 7. However, MOTOI fails to disclose, wherein determining the plurality of performance characteristics includes measuring a signal-to-noise ratio of the transceiver circuit using a given one of the plurality of configuration settings. 
Yu discloses, 
 wherein determining the plurality of performance characteristics includes measuring a signal-to-noise ratio of the transceiver circuit using a given one of the plurality of configuration settings (Paragraph 0092, “For example, the controller 931 may evaluate quality of signals propagating through the paths based on the first and second detection signals DET1 and DET2. According to some embodiments, the controller 931 may calculate a signal-to-noise ratio (SNR) and determine which path carries a signal having satisfactory quality based on the SNR.”).  

	It would have been obvious to someone in the art prior to the effective filing date of the inventio to modify MOTOI with Yu to incorporate the feature of: wherein determining the plurality of performance characteristics includes measuring a signal-to-noise ratio of the transceiver circuit using a given one of the plurality of configuration settings. Both MOTOI and Yu are considered analogous arts as they both disclose a communication device with a plurality of antenna units which are configured to receive RF signals which are polarized in different . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOI (US 20210344124 A1) in view of Zihir (US 20190089070 A1).
Regarding claim 20, MOTOI discloses
The apparatus of claim 19. However, MOTOI fails to disclose, wherein a particular one of the splitter circuits includes a Wilkinson splitter circuit, and wherein a particular one of the plurality of combiner circuits includes a Wilkinson combiner circuit. 
Zihir discloses, 
 wherein a particular one of the splitter circuits includes a Wilkinson splitter circuit, and wherein a particular one of the plurality of combiner circuits includes a Wilkinson combiner circuit (Paragraph 0073, “In an example, the circuit 152 may be implemented as a 1-N combiner/splitter network. In an example, the circuit 152 may comprise a number of combiner/splitters. In an example, the combiner/splitters may be implemented as Wilkinson combiner/splitters.”).

It would have been obvious to someone in the art prior to the effective filing date of the inventio to modify MOTOI with Zihir to incorporate the feature of: wherein a particular one of the splitter circuits includes a Wilkinson splitter circuit, and wherein a particular one of the plurality of combiner circuits includes a Wilkinson combiner circuit. Both MOTOI and Yu are considered analogous arts as they both disclose a communication device with a plurality of antenna units which are configured to receive RF signals which are polarized in different directions. MOTOI is very similar to the instant application as it discloses transceiver circuits which operate in bi-directional modes and contain combiners/splitters to create output signals and to create composite signals. However, MOTOI fails to disclose the use of a Wilkinson splitter or Wilkinson combiner circuit as the type of combiner/splitter circuit used by the transceivers. Zihir discloses this feature when it states that the circuit may be implemented as a combiner/splitter network and specifically may be implemented as a Wilkinson combiner/splitter network. Wilkinson combiner/splitter circuits are used to split an input signal into two equal phase output signals or to combine two equal-phase signals into one in the opposite direction. It is beneficial to use Wilkinson combiner/splitter circuits as the type of combiner and splitter circuit in the design disclosed by MOTOI to create a more robust system which provides better isolation between the output ports. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DUNSORTH (US 20190081596 A1) is considered pertinent art as it discloses a transmit/receive switching circuit which contains a plurality of splitter circuits depicted in FIG. 4 as well as a plurality of amplifiers coupled to the plurality of antenna units. Additionally, the transceiver is specified to support dual polarization communication. 
SON (US 20190386397 A1) is considered pertinent art as it discloses a plurality of splitter circuits configured to generate a plurality of split signals using a transmit signal and a plurality of power amplifiers coupled to a plurality of antenna units where the amplifiers generate signals based on polarization of the transmit signal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648